       Case 3:14-cv-00374-RDM Document 71 Filed 01/27/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHANIEL STILL,

                       Plaintiff,
      v.                                            3:14-CV-374
                                                    (JUDGE MARIANI)
THE LION BREWERY, INC.,

                       Defendant.

                                         ORDER

      AND NOW, THIS ;;\ ']~ DAY OF JANUARY, 2021 , upon review of Magistrate

Judge Carlson's Report and Recommendation (''R&R") (Doc. 69) for clear error or manifest

injustice, IT 15 HEREBY ORDERED THAT:

     1. The R&R (Doc. 69) is ADOPTED for the reasons set forth therein

     2. Defendant's "Motion to Dismiss, or in the Alternative, to Compel Discovery

           Responses, Deem Requests for Admissions Admitted & Extend Discovery

           Deadline" (Doc. 66) is GRANTED with respect to Defendant's request that this

           action be dismissed for failure to prosecute and failure to comply with Court Orders.

     3. Plaintiffs Second Amended Complaint (Doc. 44) is DISMISSED.

     4. The Clerk of Court is directed to CLOSE the above-captioned action.




                                                    Robert D. ariani
                                                    United States District Judge
